Citation Nr: 0336738	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-04 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
psychiatric disorder.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973, and from June 1979 to June 1981.

In a February 1983 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, denied the claim for entitlement to service 
connection for nervous disorder on the basis that the 
veteran's nervous disorder was not incurred in or aggravated 
by active military service.  Notice of the RO's denial was 
addressed in a letter dated in February 1982.  Further action 
was not undertaken by the veteran and the RO's denial became 
final.  

In August 2000, the veteran filed an application to reopen 
his claim.  In an August 2001 rating decision, the RO 
determined that new and material evidence had not been 
received to warrant reopening the claim.  The veteran filed a 
timely appeal.


REMAND

A preliminary review of the record discloses that additional 
action is required prior to final appellate review.  The 
Board is required to address the Veterans Claims Assistance 
Act of 2000 (VCAA) that became law in November 2000.  The 
VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the Board notes that the veteran was not 
notified of the VCAA, nor was he notified of the division of 
responsibility between the VA and the himself in obtaining 
evidence.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans Claim 
(Court) held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform the 
claimant which evidence the VA will seek to provide and which 
evidence the claimant is to provide, is remandable error.  

Given the guidance from the Court, this procedural error must 
be addressed prior to final appellate review.  The Board also 
notes that in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1), which affords a claimant one 
year to submit additional evidence.  This Federal Circuit 
decision will likely have a bearing on the notice provided to 
the appellant concerning the VCAA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessarily.  Accordingly, this case is 
REMANDED for the following action:

The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and, if appropriate, assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
division of responsibilities between the 
VA and the veteran in obtaining evidence 
in support of his claims.  The RO should 
ensure that all of the VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and any other 
applicable legal precedent.  


The veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



